Citation Nr: 1827349	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-46 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the left lower extremity, to include lumbar radiculopathy.  

2.  Entitlement to service connection for a neurological disorder of the right lower extremity, to include lumbar radiculopathy.  

3.  Entitlement to service connection for a disorder of the lumbar spine, to include arthritis, degenerative disc disease, and facet joint arthropathy.  

4.  Entitlement to a disability rating in excess of 10 percent for a low back disability.  

5.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967 and from July 1969 to March 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The May 2009 rating decision denied service connection for peripheral neuropathy of the bilateral lower extremities and a November 2011 rating decision denied service connection for radiculopathy of the bilateral lower extremities.  

Regarding the back, the Veteran is already service-connected for low back pain.  The question of whether the Veteran's service-connected back disability should be expanded to include joint or disc disease of the lumbar spine is part and parcel of the increased rating claim on appeal.  For clarity, the Board has characterized the issue as entitlement to service connection for a disorder of the lumbar spine.  

In September 2014, the Veteran testified before the undersigned at a Board hearing in Portland, Oregon.  A transcript of that hearing has been associated with the virtual file and reviewed.  

This case was previously before the Board in December 2014, at which time it was remanded for further development.  As the requested development has been completed regarding the issues decided herein, no further action to ensure compliance with the remand directives is required in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to an increased rating for a low back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether a neurological disorder of the left lower extremity had its onset during or is otherwise related to the Veteran's periods of active service.  

2.  The competent and probative evidence is at least in equipoise as to whether a neurological disorder of the right lower extremity had its onset during or is otherwise related to the Veteran's periods of active service. 

3.  The competent and probative evidence is at least in equipoise as to whether a disorder of the lumbar spine had its onset during or is otherwise related to the Veteran's periods of active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a neurological disorder of the left lower extremity have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for entitlement to service connection for a neurological disorder of the right lower extremity have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  

3.  The criteria for entitlement to service connection for a disorder of the lumbar spine have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the issues decided herein are being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Legs

After review of the record, the Board finds that the criteria for service connection for a neurological disorder of the bilateral lower extremities have been met.  The record contains competent evidence of a diagnosis of lumbar radiculopathy of the bilateral lower extremities.  See, e.g., 04/13/2011, VA Examination.  In January 2018, a VA neurologist opined that bilateral lumbar radiculopathy is related to the in-service diagnosis of narrowing of the spine at L4-5.  In other words, radiculopathy of the bilateral lower extremities is more likely than not related to the Veteran's periods of active service.  01/23/2018, Medical Opinion.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether lumbar radiculopathy of the bilateral lower extremities had its onset in or is otherwise related to the Veteran's periods of active service.  See 38 C.F.R. §§ 3.102, 3.303.  

B.  Back

After review of the record, the Board finds that the criteria for service connection for a disorder of the lumbar spine have been met.  The record contains competent evidence of diagnoses of arthritis, degenerative disc disease, and facet joint arthropathy of the lumbar spine.  See, e.g., 01/27/2016, C&P Exam.  In January 2018, a VA orthopedic surgeon opined that it is at least as likely as not that the Veteran's lumbar spine disorder had its onset in or is otherwise related to his periods of service, noting the documented evidence of repeated clinic visits for back pain during service.  01/23/2018, Medical Opinion.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether a disorder of the lumbar spine, to include arthritis, degenerative disc disease, and facet joint arthropathy, had its onset in or is otherwise related to the Veteran's periods of active service.  See 38 C.F.R. §§ 3.102, 3.303.  

The Board notes that evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In other words, the Veteran cannot be separately compensated for low back pain if that symptom is compensated by the evaluation for his lumbar spine disorder.  


ORDER

Service connection for a neurological disorder of the left lower extremity, to include lumbar radiculopathy, is granted.  

Service connection for a neurological disorder of the right lower extremity, to include lumbar radiculopathy, is granted.  

Service connection for a lumbar spine disorder, to include arthritis, degenerative disc disease, and facet joint arthropathy, is granted, subject to the laws governing the payment of benefits.  


REMAND

In January 2016, a VA examiner stated that he was unable to describe how pain and fatigue significantly limit functional ability during flare-ups or after repeated use over time in terms of degree of motion.  In a recent opinion, the United States Court of Appeals for Veterans Claims (Court) held that if an examiner determines that he or she cannot offer an opinion without resorting to speculation, it must be apparent that the inability to do so is due to a limitation of knowledge in the medical community at large, not a deficiency in the record or a limitation of the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board must remand where, such as here, (i) the record is ambiguous as to whether sufficient information was obtained, and (ii) when the Board is unable to determine whether the examiner's inability to offer an opinion is due to a deficiency in the examiner, as opposed to in the knowledge of the medical community more generally.  Id. at 36.  Thus, the examiner should elicit relevant information from the Veteran, including asking him to describe the additional functional loss, if any, he experiences during flare-ups and after repetitive use over time, and then estimate the additional functional loss in terms of degrees of range of motion based on all the evidence of record, including the Veteran's lay information.  Id. at 35.  Accordingly, the AOJ should schedule the Veteran with an appropriate VA examiner to determine the current severity of his back disability.  The examiner is also asked to comment on the side effects of the pain medication taken by the Veteran for his service-connected disabilities, including whether such medication results in impairment in concentration, memory loss, and/or excessive drowsiness.  

The Veteran contends that he is unable to secure and maintain gainful employment due, at least in part, to his service-connected back disability and radiculopathy of the bilateral lower extremities.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the increased rating claim on appeal, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file all outstanding VA treatment records.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

2.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his back disability.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion of the thoracolumbar spine and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the back disability is manifested by weakened movement, excess fatigability, incoordination, and/or pain after repetitive use over time and/or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

Recent caselaw has held that the lack of opportunity to observe during a flare-up and/or after repeated use over time is an insufficient basis for not estimating the functional effects in terms of degrees of range of motion.  

For question (b), the examiner should indicate his or her confidence in the answers provided on a scale from 1 to 5, with 1 being the least confident and 5 being the most confident, and explain what factors affect the confidence level assigned.

c.  The examiner should indicate the presence or absence of ankylosis of the thoracolumbar spine.

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

d.  Comment on the Veteran's ability to function in an occupational environment and describe functional limitations due to his service-connected back disorder.  

The examiner should elicit information from the Veteran regarding the functional effects or limitations associated with his back disorder, including the side effects of his medication.  Specifically, the examiner should state whether the Veteran experiences impairment in concentration, memory loss, and/or excessive drowsiness as a result of medication for his service-connected disabilities.  

3.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


